DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 4,207,632 (hereinafter Savell, Jr.).
Regarding claim 1, Savell, Jr. discloses a drain system capable of use as a bathtub drain comprising: a first drain pipe (16) configured to couple to a drain opening of a bathtub (fig. 1), a second drain pipe (14) configured to mount to a floor structure (34), and a drain connector (18) coupled between the first drain pipe and the second drain pipe so that the first drain pipe and the second drain pipe are coupled in fluid communication (fig. 3), and wherein the drain connector is configured  to allow the first drain pipe to be disposed offset relative to the second drain pipe and in a direction that is substantially parallel to a plane defined by the floor structure (note offset of axes shown in fig. 3).
Claim(s) 16 – 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2015/0338003 (hereinafter Saito).
Regarding claim 16, Saito discloses a drain connection system capable of being used with a bathtub since it is a fluid pipe system and can be coupled with a bathtub if a user so desired, comprising: a first drain pipe (1) comprising a first longitudinal axis and configured to couple to a drain opening of a bathtub (the drain pipe is considered configured to couple to a drain opening of a bathtub since it is a fluid pipe and thus capable of connection to a drain opening if a user so desired); a second drain pipe (1) comprising a second longitudinal axis and configured to mount to a floor structure (the drain pipe is considered configured to mount to a floor structure since it is a fluid pipe and thus capable of connection to a floor structure if a user so desired); and a drain connector (3, 4) comprising an inlet and an opposite outlet, wherein the drain connector is configured to couple to both the first drain pipe and the second drain pipe so that the first drain pipe and the second drain pipe are coupled in fluid communication, and wherein the drain connector is pivotable relative to at least one of the first drain pipe or the second drain pipe to allow the bathtub to be movable relative to the floor structure and the first longitudinal axis of the first drain pipe to be substantially parallel to and offset from the second longitudinal axis of the second drain pipe (par. 66, see annotated fig. below).

    PNG
    media_image1.png
    440
    929
    media_image1.png
    Greyscale

Regarding claim 17, Saito discloses the inlet of the drain connector is coupled to the first drain pipe with a ball joint (7).
Regarding claim 18, Saito discloses a seal (11) disposed between the outlet of the drain connector and the second drain pipe (note annotated fig. above).
Regarding claim 19, Saito discloses the seal (11) is coupled to the outlet of the drain connector (note annotated fig. above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 – 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savell, Jr. in view of US Patent Application Publication 2005/0278841 (hereinafter Coronado).
Regarding claim 2, Savell, Jr. fails to show the drain connector comprises a flexible pipe. Attention is turned to Coronado which shows a drain connector (14) having a flexible pipe (at 48) to allow for variations in the floor drain outlet and second drain pipe inlet (fig. 5). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the drain connector of Savell, Jr. to be a flexible pipe to better accommodate axial alignment issues between the floor drain opening and drain outlet pipe as evidenced by the teachings of Coronado. This coincides with the goals and intentions of Savell, Jr. of accommodating for axial alignment issues in plumbing installations.
Regarding claim 3, under the modification of Savell, Jr. in view of Coronado as applied to claim 2 above, Coronado shows the flexible pipe is substantially rigid at each end (44) and a middle section (48) is flexible.
Claim(s) 4 – 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savell, Jr. in view of US Patent 10,167,622 (hereinafter Brooks).
Regarding claim 4, Savell, Jr. fails to show the second drain pipe comprises an inlet and an opposite outlet, and wherein the inlet has a larger diameter than the outlet. Attention is turned to Brooks which shows configuring a second drain pipe (54) to have an inlet with a larger diameter than the outlet (fig. 17). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the second drain pipe of Savell, Jr. to have a larger inlet diameter than outlet diameter to funnel the fluid into the drain outlet as is known in the art and evidenced by the teachings of Brooks.
Regarding claim 5, Brooks shows the inlet comprises a substantially frusto-conical shape (fig. 17).
 Claim(s) 6 – 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savell, Jr. in view of Saito.
Regarding claim 6, Savell, Jr. shows the drain connector comprises an inlet and an opposite outlet but fails to show the inlet of the drain connector is pivotably coupled to the first drain pipe. Attention is turned to Saito which teaches pivotably coupling a drain connector (3,4) to a first drain pipe to accommodate axial alignment issues between a first pipe and a second pipe. It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the drain connector of Savell, Jr. to be pivotably coupled to the first drain pipe to better accommodate axial alignment issues between the floor drain opening and drain outlet pipe as evidenced by the teachings of Saito. This coincides with the goals and intentions of Savell, Jr. of accommodating for axial alignment issues in plumbing installations.
Regarding claim 7, under the modification of Savell, Jr. in view of Saito as applied to claim 6 above, Saito shows a seal (11) coupled between the outlet of the drain connector and the second drain pipe.
Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savell, Jr. in view of US Patent Application Publication 2013/0283518 (hereinafter Ciechanowski).
Regarding claim 8, Savell, Jr. shows the first drain pipe comprises an inlet and an opposite outlet, the inlet comprising a flange (17) but fails to show a threaded outer portion, and the system further comprises a lock nut configured to threadingly engage the first drain pipe and secure the first drain pipe to the bathtub. Attention is turned to Ciechanowski which shows a first drain pipe (31) having a threaded outer portion (31C) and a lock nut (33) for securing a flanged drain pipe to a bathtub (16). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to use any well-known attachment means for securing the first drain pipe to the bathtub wall, and to select a threaded outer portion and lock nut is an obvious engineering choice as evidenced by the teachings of Ciechanowski.
Regarding claim 10, under the modification of Savell, Jr. in view of Ciechanowski as applied to claim 8 above, Ciechanowski shows a seal (32) between the lock nut and the flange around the drain pipe (fig. 4).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savell, Jr. and  Ciechanowski as applied to claims 8 and 10 above, and further in view of Brooks.
Regarding claim 9, Savell, Jr. fails to show the outlet of the first drain pipe extends at least partially into the second drain pipe. Attention is turned to Brooks which shows an outlet end (62) of a first drain pipe extending at least partially into a second drain pipe (54) (fig. 17). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the outlet of the first drain pipe to extend at least partially into the second drain pipe to accommodate different installation requirements such as the distance between the floor surface and drain outlet as evidenced by the teachings of Brooks.
Claim(s) 11 – 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Coronado.
Regarding claim 11, Saito shows a drain connection system capable of being used with a bathtub since it is a fluid pipe system and can be coupled with a bathtub if a user so desired, comprising: a first drain pipe (1) comprising a first longitudinal axis and configured to couple to a drain opening of a bathtub (the drain pipe is considered configured to couple to a drain opening of a bathtub since it is a fluid pipe and thus capable of connection to a drain opening if a user so desired); a second drain pipe (1) comprising a second longitudinal axis and configured to mount to a floor structure (the drain pipe is considered configured to mount to a floor structure since it is a fluid pipe and thus capable of connection to a floor structure if a user so desired); and a drain connector (3, 4) comprising an inlet and an opposite outlet, wherein the inlet couples to the first drain pipe and the outlet couples to the second drain pipe so that the first drain pipe and the second drain pipe are coupled in fluid communication (see annotated fig. above regarding claim 16), and wherein the drain connector is configured to allow the bathtub to be movable relative to the floor structure and the first longitudinal axis of the first drain pipe to be substantially parallel to and offset from the second longitudinal axis of the second drain pipe since the coupling is a double ball joint and would allow for movement of the drain pipe (1) in any radial direction if a user so desired.
Saito fails to show the drain connector comprises a flexible pipe. Attention is turned to Coronado which shows a drain connector (14) having a flexible pipe (at 48) to allow for variations in the floor drain outlet and second drain pipe inlet (fig. 5). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the drain connector of Saito to be a flexible pipe to better accommodate axial alignment issues between the floor drain opening and drain outlet pipe as evidenced by the teachings of Coronado. This coincides with the goals and intentions of Saito of accommodating for axial alignment issues in plumbing installations.
Regarding claim 12, under the modification of Saito in view of Coronado as applied to claim 11 above, Saito shows the drain connector has an inlet, an opposite outlet, and a middle section, and Coronado shows the flexible pipe has a middle section (48) that is flexible.
Regarding claim 13, Saito shows the second drain pipe has an inlet and an opposite outlet, and the inlet has a larger diameter than the outlet (note annotated fig. below).

    PNG
    media_image2.png
    304
    266
    media_image2.png
    Greyscale

Regarding claim 14, Saito shows the inlet of the second drain pipe has a flange (note annotated fig. above regarding claim 13).
Regarding claim 15, “Features of an apparatus may be recited either structurally or functionally. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). See also MPEP § 2173.05(g). If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971) ("where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on").” (MPEP 2114. Section I. Inherency and Functional Limitations in Apparatus Claims). In the instant case, the drain connector is considered ‘configured to allow the bathtub to be movable in any 360o direction relative to the second drain pipe since the drain connector has pivotable ball joints on either end which allow for such movement if a user so desired.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito.
Regarding claim 20, Saito is silent as to an axial length of the second drain pipe and thus fails to show the axial length of the second drain pipe is greater than an axial length of the drain connector. However, as the second drain pipe is intended to be a fluid transport pipe, it would be obvious to one having ordinary skill in the art to size the length of the pipe appropriately depending on the particular needs of the installation, and to select an axial length greater than the axial length of the drain connector would be an obvious design choice given that fluid transport pipes are typically longer than the joint connections between pipes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 6,755,966 and US Patent Application Publication 2017/0089055 are directed to the state of the art of misaligned drain openings. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754